Filed electronically with the Securities and Exchange Commission on January 15, 2015 File No. 002-36238 File No. 811-02021 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 || Pre-Effective Amendment No. || Post-Effective Amendment No. 145 |X| and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 || Amendment No. 129 |X| Deutsche Securities Trust (formerly DWS Securities Trust) (Exact Name of Registrant as Specified in Charter) 345 Park Avenue, New York, NY 10154 (Address of Principal Executive Offices)(Zip Code) Registrant’s Telephone Number, including Area Code: (617) 295-1000 John Millette, Secretary DEUTSCHE SECURITIES TRUST One Beacon Street Boston, MA 02108 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): || Immediately upon filing pursuant to paragraph (b) |X| On January 27, 2015 pursuant to paragraph (b) || 60 days after filing pursuant to paragraph (a)(1) || On pursuant to paragraph (a)(1) || 75 days after filing pursuant to paragraph (a)(2) || On pursuant to paragraph (a)(2) || On pursuant to paragraph (a)(3) of Rule 485 If appropriate, check the following box: |X| This post-effective amendment designates a new effective date for a previously filed post-effective amendment EXPLANATORY NOTE This Post-Effective Amendment relates solely to the following series and classes of the Registrant: · Deutsche MLP & Energy Infrastructure Fund — Classes A, C, Institutional and S This Post-Effective Amendment No. 145 to the Registration Statement on Form N-1A for Deutsche Securities Trust (the “Trust”) is being filed pursuant to paragraph (b)(1)(iii) of Rule 485 under the Securities Act of 1933, as amended (the "1933 Act"), solely for the purpose of delaying until January 27, 2015 the effectiveness of Post-Effective Amendment No.143 to the Trust’s Registration Statement, which Amendment was filed with the Securities and Exchange Commission on November 6, 2014 (Accession No. 0000088053-14-001438) pursuant to paragraph (a)(2) of Rule 485 under the 1933 Act and currently has an effective date of January 20, 2015. PART A - PROSPECTUS The Prospectus for Deutsche MLP & Energy Infrastructure Fund, a series of the Trust, is incorporated by reference to Part A of Post-Effective Amendment No. 143 to the Trust’s Registration Statement filed on November 6, 2014 (Accession No. 0000088053-14-001438 ). PART B - STATEMENT OF ADDITIONAL INFORMATION The Statement of Additional Information for Deutsche MLP & Energy Infrastructure Fund, a series of the Trust, is incorporated by reference to Part B of Post-Effective Amendment No. 143 to the Trust’s Registration Statement filed on November 6, 2014 (Accession No. 0000088053-14-001438 ). PART C The Part C for Deutsche MLP & Energy Infrastructure Fund, a series of the Trust, is incorporated by reference to Part C of Post-Effective Amendment No. 143 to the Trust’s Registration Statement filed on November 6, 2014 (Accession No. 0000088053-14-001438 ). This Post-Effective Amendment is not intended to update or amend any other Prospectuses or Statements of Additional Information of the Registrant’s other series or classes. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this amendment to its Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized, in the City of New York and the State of New York on the 12th day of January 2015. DEUTSCHE SECURITIES TRUST By:/s/Brian E. Binder Brian E. Binder* President Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment to its Registration Statement has been signed below by the following persons in the capacities and on the dates indicated: SIGNATURE TITLE DATE /s/Brian E. Binder Brian E. Binder* President January 12, 2015 /s/Paul H. Schubert Paul H. Schubert Chief Financial Officer and Treasurer January 12, 2015 /s/John W. Ballantine John W. Ballantine* Trustee January 12, 2015 /s/Henry P. Becton, Jr. Henry P. Becton, Jr.* Trustee January 12, 2015 /s/Dawn-Marie Driscoll Dawn-Marie Driscoll* Trustee January 12, 2015 /s/Keith R. Fox Keith R. Fox* Trustee January 12, 2015 /s/Paul K. Freeman Paul K. Freeman* Trustee January 12, 2015 /s/Kenneth C. Froewiss Kenneth C. Froewiss* Chairperson and Trustee January 12, 2015 /s/Richard J. Herring Richard J. Herring* Trustee January 12, 2015 /s/William McClayton William McClayton* Vice Chairperson and Trustee January 12, 2015 /s/Rebecca W. Rimel Rebecca W. Rimel* Trustee January 12, 2015 SIGNATURE TITLE DATE /s/William N. Searcy, Jr. William N. Searcy, Jr.* Trustee January 12, 2015 /s/Jean Gleason Stromberg Jean Gleason Stromberg* Trustee January 12, 2015 *By: /s/Caroline Pearson Caroline Pearson** Chief Legal Officer ** Attorney-in-fact pursuant to the powers of attorney that are incorporated herein by reference to Post-Effective Amendment No. 139, as filed on August 22, 2014 to the Registration Statement.
